Lodge II Hotel LLC v Joso Realty LLC (2018 NY Slip Op 00789)





Lodge II Hotel LLC v Joso Realty LLC


2018 NY Slip Op 00789


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND WINSLOW, JJ. (Filed Feb. 2, 2018.) 


MOTION NO. (1139/17) CA 17-00432.

[*1]LODGE II HOTEL LLC, AND JAY GELB, PLAINTIFFS-RESPONDENTS, 
vJOSO REALTY LLC, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.